Citation Nr: 1119709	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  07-19 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for skin tags.  

2.  Entitlement to service connection for vertigo.  

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to service connection for right total knee replacement.  

5.  Entitlement to service connection for chronic laryngitis.  

6.  Entitlement to service connection for warts on the finger and thumb.  

7.  Entitlement to service connection for residuals of encephalitis.  

8.  Entitlement to service connection for sinusitis.  

9.  Entitlement to service connection for cervical spine disorder.  

10.  Entitlement to service connection for bilateral tinea cruris.  

11.  Entitlement to service connection for a disorder whose symptoms include an irregular heartbeat.  

12.  Entitlement to a higher initial evaluation for right knee, status post ACL reconstruction, currently rated as 20 percent disabling.  

13.  Entitlement to a higher initial rating for the left knee degenerative changes and mild tenosynovitis, rated as noncompensably disabling prior to February 11, 2010 and 10 percent disabling from February 11, 2010.   

14.  Entitlement to a higher initial evaluation for lumbar spine disorder with degenerative joint disease, currently rated as 10 percent disabling prior to February 11, 2010 and 20 percent disabling from February 11, 2010.  

15.  Entitlement to a higher initial rating for right ankle disorder, currently rated as 0 percent disabling prior to February 11, 2010 and 10 percent disabling from February 11, 2010.  

16.  Entitlement to a higher initial rating for left ankle disorder, currently rated as 0 percent disabling prior to February 11, 2010 and 10 percent disabling from February 11, 2010.  

17.  Entitlement to a higher initial evaluation for surgical scar of the right knee, rated as 10 percent disabling.  

18.  Entitlement to an initial compensable rating for residuals of dislocation of the fifth finger of the left hand.  

19.  Entitlement to an initial compensable rating for a calcaneal spur of the right foot.  

20.  Entitlement to an initial compensable rating for calcaneal spur of the left foot.  

21.  Entitlement to an initial compensable evaluation for headaches.  



ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served on active duty from August 1985 to January 2006.  

This appeal arises from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

The issues set out on the title page are those certified by the RO to the Board on the July 2010 Certification of Appeal.  

The issues of service connection for vertigo and a compensable rating for headaches are being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no current diagnosis of skin tags or any residuals of skin tags.  

2.  Beginning in service the Veteran reported having tinnitus.  

3.  Service connection for a right knee disorder was granted by November 2006 rating decision.  

4.  There is no current diagnosis of chronic laryngitis.  

5.  There is no current diagnosis of any warts.  

6.  There is no current diagnosis of any residuals of encephalitis.  

7.  There is no current diagnosis of sinusitis.  

8.  There is no current diagnosis of any disorder of the cervical spine.  

9.  There is no current diagnosis of bilateral tinea cruris.  

10.  There is no current diagnosis of any disability whose symptoms include an irregular heartbeat.  

11.  The Veteran's service connected right knee disorder produces no more than moderate laxity.  

12.  X-rays demonstrate the presence of arthritis of the right knee.  

13.  The arthritis of the right knee produces limitation of flexion to 80 degrees with repetition of motion of the knee.  

14.  There is no limitation of extension of the right knee, even with consideration of pain, during flare ups or due to fatigue.  

15.  The Veteran's service connected left knee disorder does not produce laxity or instability.  

16.  X-rays demonstrate the presence of arthritis of the left knee.  

17.  Since his separation from the service the arthritis of the left knee has produced limitation of flexion to 120 degrees including with pain, fatigue and during flare ups.  

18.  There is no limitation of extension of the left knee, even with consideration of pain, during flare ups or due to fatigue.  

19.  Prior to February 11, 2010, flexion of the thoracolumbar spine was to 85 degrees with range of motion in combination of 205 degrees.  

20.  From February 11, 2010, there was muscle spasm of the thoracolumbar spine which resulted in abnormal gait.  

21.  Although July 2006 VA examination included diagnosis of clinical bilateral radiculopathy, sensory evaluation of the lower extremities was normal and no symptoms of radiculopathy were identified.  

22.  In July 2006 the Veteran reported two days of bed rest due to cervicolumbar pain.  

23.  Prior to February 11, 2010, right ankle tenosynovitis did not produce limitation of motion of the ankle or painful motion of the ankle.  

24.  Prior to February 11, 2010, left ankle tenosynovitis did not produce limitation of motion of the ankle or painful motion of the ankle.  

25.  From February 11, 2010, right ankle tenosynovitis did not produce pain with range of motion of the ankle.    

26.  From February 11, 2010, left ankle tenosynovitis did not produce moderate limitation of range of motion with pain.  

27.  There is one painful surgical scar of the right knee, first indicated as painful in February 2010.  

28.  The dislocation of the left fifth finger did not result in amputation of the little finger, and there is no X-ray evidence of arthritis of the left fifth finger.  

29.  The calcaneal spur of the right heel does not result in moderate injury to the right foot.  

30.  The calcaneal spur of the left heel does not result in moderate injury to the left foot.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for skin tags have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  

3.  The issue of service connection for right total knee replacement is moot and dismissed.  38 U.S.C.A. §§  1110, 7104 (West 2002); 38 C.F.R. § 20.101 (2010).  

4.  The criteria for service connection for chronic laryngitis have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  

5.  The criteria for service connection for warts on the finger and thumb have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  

6.  The criteria for service connection for residuals of encephalitis have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  

7.  The criteria for service connection for sinusitis have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  

8.  The criteria for service connection for cervical spine disorder have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  

9.  The criteria for service connection for bilateral tinea cruris have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  

10.  The criteria for service connection for a disability whose symptoms include an irregular heartbeat have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  

11.  The criteria for a higher initial rating than 20 percent for the right knee, based on impairment due to instability, have not been met.  38 U.S.C.A. §1155 (West 2002); 38 C.F.R.§§  3.321, 4.71a, Diagnostic Code 5257 (2010).  

12.  The criteria for an initial 10 percent rating for the right knee, based on limitation of motion due to arthritis, have been met.  38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2010).  

13.  The criteria for an initial 10 percent rating, but no more, for the left knee disability effective February 1, 2006 have been met.  38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2010).  

14.  Prior to February 11, 2010, the criteria for an initial rating in excess of 10 percent for lumbar spine disorder have not been met.  38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Codes 5242, 5243, and 4.124a, Diagnostic Code 8520 (2010).  

15.  From February 11, 2010, the criteria for an initial rating in excess of 20 percent for lumbar spine disorder have not been met.  38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Codes 5242, 5243 (2010).  

16.  Prior to February 11, 2010, the criteria for an initial compensable rating for the right ankle disorder have not been met.  38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Codes 5003, 5024, 5271 (2010).  

17.  Prior to February 11, 2010, the criteria for an initial compensable rating for the left ankle disorder have not been met.  38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Codes 5003, 5024, 5271 (2010).  

18.  From February 11, 2010, the criteria for an initial rating in excess of 10 percent for the right ankle disorder have not been met.  38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Codes 5003, 5024, 5271 (2010).  

19.  From February 11, 2010, the criteria for an initial rating in excess of 10 percent for the left ankle disorder have not been met.  38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Codes 5003, 5024, 5271 (2010).  

20.  The criteria for an initial rating in excess of 10 percent for surgical scar of the right knee have not been met.  38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §§ 3.321, 4.118, Diagnostic Code 7804 (2010).  

21.  The criteria for an initial compensable rating for dislocation of the left fifth finger have not been met.  38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5156, 5227, 5230 (2010).  

22.  The criteria for a compensable rating for a calcaneal spur of the right heel have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5015, 5284 (2010).  

23.  The criteria for a compensable rating for a calcaneal spur of the left heel have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5015, 5284 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address VA's duty to notify and assist claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

The Veteran filed his claims for service connection in May 2006.  The RO sent him a letter in June 2006 which explained what was needed from the Veteran, how he could help and how VA could help with his claim, what the evidence must show to support his claims for service connection and how VA assigns disability ratings and effective dates.  

This appeal also arises from the Veteran's appeal of the initial ratings assigned for service-connected disabilities.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006) the United States Court of Appeals for Veterans Claims (hereinafter, "the Court") held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  

The Veteran's service treatment records were obtained and all required efforts were made to obtain private treatment records.  

The Veteran was examined by VA in July 2006 and again in February 2010.  

The Veteran has not identified any additional relevant evidence.  No further notice to the Veteran or assistance with his claims is required.  


I. SERVICE CONNECTION

Relevant Laws and Regulations.  To establish service connection for a claimed disability, the facts as shown by evidence must demonstrate that a particular disease or injury resulting in current disability was incurred during active service or, if preexisting active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

In general, in order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A. Skin Tags

The Veteran was examined for enlistment in February 1985.  No abnormalities of skin were noted.  At service entrance in August 1985 no additional defects were noted.  October 2002 service treatment records indicate the Veteran had a skin tag removed from his right flank.  

The Veteran was examined in November 2005 in preparation for his retirement.  His skin was found to be normal.  

On VA examination in September 2006 no evidence of skin tags was found.  The Veteran denied having any further growth of skin tags.  

There is no current diagnosis of skin tags in the claims folder, nor any residual of a skin tag shown.  Service connection may not be granted unless a current disability exists.  Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  Service connection for skin tags is not warranted.  

B. Tinnitus

At service enlistment in February 1985 no disorder of the ears or neurological system was noted.  No additional defects were noted at service entrance.  A January 1991 laboratory slip includes a notation from an ear, nose and throat (ENT) clinic of vertigo and tinnitus.  

In July 2006 the Veteran told the VA examiner he had periodic bilateral tinnitus.  That statement is sufficient to demonstrate a current diagnosis of tinnitus. 

In Buchanan v. Nicholson, 451 F.3d 1331 (2006) the United States Court of Appeals for the Federal Circuit (Federal Circuit) rejected the view that competent medical evidence is always required when the determinative issue involved medical diagnosis or medical etiology.  Lay evidence could be sufficient if the Veteran was competent to identify the medical condition.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007).  Tinnitus is the type of disorder which may be described by a lay person.  38 C.F.R. § 3.159(a)(2).  The ringing or buzzing sound is heard only by the patient.  Medical diagnosis of tinnitus is based on the report of its symptoms by the patient.  

The report of a history of tinnitus by the Veteran is sufficient to establish a current diagnosis of tinnitus.  As to the second element required to support service connection, tinnitus was specifically reported in service in January 1991.  The Veteran's claim was filed in May 2006 only a few months after his discharge from the service which sufficiently links his current complaints of tinnitus to service.  

The evidence supports the grant of service connection for tinnitus.  


C.  Right Knee Total Replacement

The RO granted service connection for a right knee disorder in a November 2006 rating decision.  The Veteran's assertion that he has had a right knee total replacement is not a claim for service connection but a basis for assigning a rating for the right knee.  A knee replacement is not a disability, but a surgical procedure and is only relevant to the issue of the severity of the service connected right knee disorder, discussed below.  The grant of service connection for a right knee disorder in November 2006 has resulted in there being no case or controversy as to that issue.  Therefore, the claim regarding right total knee replacement is dismissed.  

D. Chronic Laryngitis

No disorder of the throat were noted at service entrance in August 1985.  In September 1992 the Veteran reported having a sore throat for six weeks.  Examination found his throat was mildly irritated.  Chronic laryngitis was diagnosed.  December 1992 service treatment records indicate the Veteran was treated for a sore throat.  In June 1994 the Veteran was treated in service for a sore throat and an upper respiratory infection was diagnosed.  February 2000 service treatment records reveal the Veteran was treated for an acute exacerbation of pharyngitis.  On his November 2005 examination for retirement no otolaryngeal symptoms were noted.  

The Veteran was examined by VA in September 2006.  No evidence of pharyngitis or laryngitis was found on that examination.  No history of pharygitis or laryngitis was reported by the Veteran.  The Veteran reported only an occasional sore throat.  

There is no current diagnosis of laryngitis in the claims folder.  In the absence of a current diagnosis of laryngitis, service connection for laryngitis is denied.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

E. Warts on the Finger and Thumb.  

The Veteran was examined for enlistment in February 1985 no abnormalities of skin were noted.  At service entrance in August 1985 no additional defects were noted.  In October 1986 warts on the right thumb and left index finger were trimmed and treated with liquid nitrogen.  His examination for retirement in November 2005 found his skin was normal.  

In September 2006 the Veteran told the VA examiner that since 1992 he was told by a physician he had small warts on the finger of his left hand.  He had therapy on one occasions but no further treatment.  He reported occasional exacerbations but his skin was currently normal.  There was no diagnosis of warts.  

The Veteran was examined again by VA in February 2010.  There was no history of neoplasm of the hands.  

Despite two post service examinations, there is no description of any current warts present on the finger or thumbs.  The Veteran has not provided a description of any post service symptoms.  

In the absence of a current diagnosis of warts, service connection for warts is not warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

F. Residuals of Encephalitis

The Veteran was examined for enlistment in February 1985.  No neurological abnormalities were noted.  At service entrance in August 1985 no additional defects were noted.  

The Veteran was hospitalized in service in May 1986 for encephalitis.  July 1986 records indicate he had encephalopathy which had apparently resolved.  In August 1986, after EEG results were reviewed, the diagnosis was "...encephalitis recovered."  

A February 1989 Report of Medical Examination found the Veteran had mild encephalitis that had resolved.  There had been no problems and he was fully recovered.  

The Veteran was examined prior to his retirement in November 2005.  His neurological system was normal.  

A VA neurology examination was conducted in July 2006.  A history of encephalitis during military service, resolved without neurological sequela was the diagnosis.  

The Veteran was examined again by VA in February 2010.  The neurology examination for headaches (separated service connected as of the muscle contraction type) did not include any findings or diagnoses related to the encephalitis in service.  

There is no current diagnosis of any residuals of encephalitis.  An essential element of a claim for service connection is evidence of a current disability.  In this instance there is no evidence of any current disability caused by the encephalitis in service.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Service connection for encephalitis is not warranted.  

G. Sinusitis

The Veteran was examined for enlistment in February 1985.  No abnormalities of the sinuses were noted.  At service entrance in August 1985 no additional defects were noted.  

March 1988 service treatment records indicate the Veteran was seen for chronic cough and nasal congestion.  A viral upper respiratory infection was diagnosed.  

The Veteran was treated for an upper respiratory infection in July 1988.  He had a light runny nose.  Examination found his sinuses were not tender.  

In March 1989 the Veteran was seen with increased post nasal drip and congestion.  A viral syndrome was diagnosed.  

In January 1991 the Veteran was seen for congestion.  Sinus X-rays in January 1991 showed there was some asymmetry between the right and left.  Evaluation by the ear, nose and throat clinic in January 1991, found the Veteran had a deviated septum.  

June 1994 service treatment records include complaints of flu like symptoms.  Examination revealed the Veteran had a sore throat, a runny nose and infected congested ears.  An upper respiratory infection was diagnosed.  

In February 2000 the Veteran was seen with a cough and given a nasal decongestant spray.  On a September 2003 Report of Medical History the Veteran checked no beside the question of whether he ever had or now had sinusitis.  

September 2006 VA examination reveals the Veteran reported at that time he began having episodes of sinusitis in 1987 or 1988.  He had not received any treatment for sinusitis or been evaluated for sinusitis, but had been becoming progressively worse.  Examination revealed no perinasal, frontal or maxillary sinus tenderness.  No nasal secretions were seen.  X-rays of the sinuses were normal.  The examiner stated  no evidence of sinusitis had been found on that examination.  

There is no medical evidence in the claims folder which includes a current diagnosis of sinusitis.  

In weighing the Veteran's statements that he has had sinusitis since the 1980's, the Board first considered whether he is competent to diagnose sinusitis.  While the Veteran clearly is able to observe and experience such symptoms as post nasal drip or congestion, it is not possible for him to observe whether those symptoms are caused by allergic rhinitis, sinusitis or a viral syndrome.  The VA examiner included reports of X-rays in his evaluation.  The Board has concluded the Veteran is not competent to diagnose sinusitis based on his observations alone.  He stated he had not been treated or evaluated for sinusitis.  His assertions that he has sinusitis are not based upon a diagnosis by a medical profession who reviewed his history and then diagnosed sinusitis.  

The United States Court of Appeals for the Federal Circuit (Federal Circuit Court) has clearly set out in Jandreau v. Nicholson, 492 F.3d 1372 (2007) when lay evidence may be considered competent and sufficient to establish a diagnosis of a condition (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The Veteran is not competent to identify sinusitis, there is no contemporaneous or later diagnosis of a medical professional based on symptoms described by the Veteran.  The Veteran's statements are not sufficient to establish a diagnosis of sinusitis.  

In the absence of a current diagnosis of sinusitis, service connection for sinusitis is not warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

H. Cervical Spine Disorder

The Veteran was examined for enlistment in February 1985. No abnormalities of the spine or neck were noted.  At service entrance in August 1985 no additional defects were noted.  

December 1990 service treatment records indicate the Veteran was treated for body aches and a stiff neck.  He had a low grade fever and a knot on the posterior of his cervical spine.  Examination found a tender one centimeter left cervical lymph node.  An upper respiratory infection and a reactive lymph node secondary to folliculitis was the assessment.  

In January 1991 the Veteran was seen for follow up of symptomatic post cervical and occipital lymphadenopathy.  A reactive lymphadenopathy of unknown etiology was the diagnostic assessment.  

The Veteran was treated for injuries from a motor vehicle accident in September 2003.  There had been no loss of consciousness and no injuries were evident at the scene.  The Veteran had right elbow and axillary pain.  Examination of the neck found he had full range of motion.  The diagnosis was motor vehicle accident with contusion of the chest wall, abrasions and contusions.  

His November 2005 examination for retirement found his musculoskeletal system other than his knee was normal.  

VA examination of the spine in July 2006 includes history of a motor vehicle accident in 2003.  The Veteran reported being hit by another vehicle which caused his car to roll over injuring his cervical spine.  He was given a cervical collar.  He reported having cervical pain since September 2003.  Examination revealed no evidence of painful motion of the cervical spine.  There was no palpable cervical spasm.  There was no weakness of the upper extremities and no tenderness to palpation in the cervical area.  A computed tomography scan of the cervical spine in July 2006 was normal.  The diagnosis was negative musculoskeletal cervical spine examination.  

The VA examination in February 2010 did not include evaluation of the cervical spine.  

There is no current diagnosis of any disorder of the cervical spine.  The Veteran has reported having cervical pain since September 2003, but no pathology to support those symptoms has been found.  One requirement for service connection, whether direct or secondary, is that the claimed disability currently exist.  Degmetich v. Brown, 104 F.3d 1328 (1997).  A complaint of pain alone, without a diagnosed related disorder, does not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

As the evidence does not include a current diagnosis of any disorder of the cervical spine, service connection for a cervical spine disorder is not warranted.  

I. Bilateral Tinea Cruris

The Veteran was examined for enlistment in February 1985.  No abnormalities of skin were noted.  At service entrance in August 1985 no additional defects were noted.  In August 1991 the Veteran was treated in service for tinea cruris.  The Veteran was examined in November 2005 in preparation for his retirement.  His skin was found to be normal.  

A September 2006 VA examination found no evidence of tinea cruris.  The Veteran denied having any condition related to tinea cruris.  

The claims folder does not include any current diagnosis of tinea cruris.  The Veteran has not offered any description of symptoms of tinea cruris, or stated he has had tinea cruris since August 1991.  In September 2006 the Veteran denied having any condition related to tinea cruris.  There is no competent lay or medical evidence of a current diagnosis of tinea cruris.  

As there is no current diagnosis of tinea cruris, service connection for tinea cruris is not warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

J. A Disorder Whose Symptoms Include an Irregular Heartbeat

The Veteran was examined for enlistment in February 1985. No abnormalities of the heart were noted.  At service entrance in August 1985 no additional defects were noted.  

The Veteran was evaluated for an irregular heartbeat in November 1993.  Examination found his heart had regular rate and rhythm.  An ECG found his predominant rhythm was sinus.  He had infrequent and simple supraventricular extra systoles.  No tachy or brady arrhythmias were documented during the test.  A March 2003 EKG was normal and no evidence of cardiac history was noted.  

Examination for retirement in November 2005 did not find any disorder of the heart.  

VA examination in September 2006 indicates the Veteran had no episodes of irregular heartbeat since 1993.  He did not have any history of chest pain, hypertension or hospitalization for a heart condition.  Examination found no evidence of cardiac arrhythmias or a heart condition.  

The Veteran has not reported any symptoms of an irregular heartbeat since 1993.  There is no current diagnosis of any disorder whose symptoms include an irregular heartbeat.  There is no lay or medical evidence of any current disorder related to the symptoms of an irregular heartbeat in service in 1993.  

Service connection requires medical or competent lay evidence of a current disability.  Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  Service connection for a disorder whose symptoms include an irregular heartbeat is not warranted.  

II. INITIAL RATINGS

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work. 38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the level of the Veteran's disability during the appeal period is the primary concern.  Staged ratings are appropriate whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

A. Knees

Under Diagnostic Code 5257, slight impairment of either knee, including recurrent subluxation or lateral instability, warrants a 10 percent evaluation.  A 20 percent rating is warranted when such impairment is moderate.  A 30 percent evaluation will be assigned when the impairment is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2010).  

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joints or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under the diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling , muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71, Part 4, Diagnostic code 5003, 5010 (2010).

Limitation of flexion of the leg to 60 degrees is assigned a noncompensable rating. Flexion limited to 45 degrees warrants a 10 percent evaluation, and flexion limited to 30 degrees warrants a 20 percent rating.  The highest available rating, 30 percent, is warranted when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2010).  

Limitation of extension of the leg to 5 degrees is assigned a noncompensable rating.  Limitation of extension to 10 degrees is rated as 10 percent disabling.  Extension limited to 15 degrees is rated as 20 percent disabling.  Extension limited to 20 degrees is rated as 30 percent disabling.  Extension limited to 30 degrees is rated as 40 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2010).  

There are also criteria for rating impairment of the semilunar cartilage of the knee.  Removal of the semilunar cartilage that is symptomatic is rated as 10 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2010).  

Normal range of motion of the knee is from 0 to 140 degrees.  See 38 C.F.R. § 4.71a, Plate II (2010).  



(1) Right Knee

Service treatment records reveal that in April 1988 the Veteran reported having weak knees.  His right knee was currently swollen and tender.  A history of weak knees with stability problems was noted.  

In February 1989 the Veteran reported the onset of right knee pain.  He had jumped a fence and landed on his right foot and saw his knee bones go in and out.  The assessment was rule out internal derangement.  

Physical therapy notes in service in April 1989 include a history of several twisting injuries that sounded liked dislocations of the knees.  X-rays of the knee were normal.  

In February 1993 the Veteran was seen in service for follow up of a right torn ACL.  

The Veteran injured his right knee in January 1995 while playing softball.  X-rays of the right knee found no abnormalities.  March 1995 Physical Therapy notes include an assessment of status post chronic ACL tear.  

October 2001 service treatment records reveal a history of a right knee arthroscopy in 1992.  A right knee arthroscopy was performed in April 2002.   

An MRI of December 2004, showed thickening of the posterior cruciate ligament which was probably an old rupture, with the anterior cruciate ligament showing a moderate-severe fibrillar tear.  The cartilage of the patella was normal, but there was a complete rupture in the anterior and partial horn of the posterior horn of the internal meniscus in the right knee articulation, a small area of osteonecrosis towards the right internal femoral condyle, moderate synovitis of the right knee articulation, and osteoarthrosic changes in this articulation.  

In July 2005, the Veteran apparently underwent a higher tibial osteotomy and ACL reconstruction of the right knee, but November 2005 service treatment records indicate the Veteran regretted having surgery on his right knee, because of the pain there.  His retirement examination in November 2005 found he lacked full extension and flexion of the right knee.  

The November 2006 rating decision granted service connection for the right knee, status post anterior cruciate ligament (ACL) reconstruction, and arthroscopic surgery times two with surgical scars.  A 20 percent rating was assigned effective February 1, 2006.  That is the first day after the Veteran was retired from the service.  The 20 percent rating assigned was based on application of 38 C.F.R. § 4.71a, Diagnostic Code 5257 representing moderate recurrent subluxation or lateral instability of the right knee.  (The Veteran's surgical scars were subsequently evaluated separately, and will be separately discussed below.) 

VA examined the right knee in July 2006.  The Veteran described his subjective symptoms as having strong right knee pain inside the joint that was associated with grinding and loss of sensation.  He described acute flare ups of right knee pain two to three times a week that lasted from 20 to 30 minutes.  Walking or swimming excessively would bring on pain.  During flare-ups he was either unable to walk or had difficulty walking.  He used a right knee brace for temporary pain control, but there had been no episodes of dislocation or recurrent subluxation of the right knee.  

Objective examination revealed symptoms such as range of motion of the right knee was from 0 to 110 degrees flexion and from 110 degrees to 0 in extension.  The examiner first wrote that no painful motion was seen.  Subsequently, the examiner reported he found the right knee was limited by pain after repetitive motion, and that there was evidence of painful motion with all movements of the right knee.  There was no additional limitation due to fatigue, weakness, lack of endurance or incoordination following repetitive motion.  There also was right knee supra and infrapatellar effusion with edema.  The VA examiner concluded that the Veteran was additionally limited by pain following repetitive use of the right knee and that the major functional impact due to the pain was on flexion between 110 degrees and 140 degrees with no functional loss of extension.  

Another VA examination of the knees was conducted in February 2010.  The Veteran's subjective complaints included right knee pain and frequent locking episodes.  It limited his ability to walk for prolonged periods.  The following symptoms of the right knee were indicated to be present: deformity, giving way, instability, pain, weakness, incoordination, decreased speed of joint motion, and locking episodes.  There also were complaints of effusion and swelling.  

Objective examination of the knee revealed the Veteran had pain at rest, instability and abnormal motion.  There also was crepitation, clicking and grinding.  There was a discrepancy in the report as to instability, with it indicated to be present in one location of the report and not in another.  There was subpatellar tenderness, but no locking, effusion or dislocation was noted.  The meniscus was surgically absent.  

The report also revealed there was objective evidence of pain with motion of the right knee.  Flexion was limited to 100 degrees.  Right knee extension was normal.  Range of motion after repetitive motion was limited to 80 degrees of flexion.  Extension was to 0.  Anterior drawer and posterior drawer signs were negative.  The right knee was stable to valgus and varus stress.  

X-rays of the right knee showed it was status post internal fixation of the proximal right tibial fracture with degenerative changes at the knee joint.  

As to whether the evidence in July 2006 shows the presence of severe recurrent subluxation or lateral instability to support a 30 percent rating under Diagnostic Code 5257 (2010) in July 2006, the Veteran denied having any episodes of dislocation or recurrent subluxation of the right knee.  In February 2010 he complained of frequent locking episodes.  He also reported giving way and instability.  However, the examiner stated he found no dislocation, locking or effusion.  Anterior drawer, posterior drawer, and valgus and varus stress testing found no evidence of instability.  McMurray's testing was positive.  The Board noted the Veteran is using a brace on his right knee.  It supports finding there is evidence of instability, but not necessarily severe instability of the knee.  The Veteran reported he wore it to reduce pain.  Based on these findings the Board concludes there is no evidence of severe recurrent subluxation or lateral instability to support a higher initial rating.  

As to whether a separate rating based on arthritis of the knee is supported by the evidence, X-rays in February 2010 found degenerative changes in the knee joint.  When there is X-ray evidence of arthritis, the joint is rated based on limitation of motion.  

Measurement of limitation of motion of the right knee, even when considering pain after repetitive movement is only limited to 80 degrees of flexion as reported in February 2010.  The earlier VA examination report found limitation of motion in flexion only to 110 degrees, even with consideration of pain.  A noncompensable rating is assigned when flexion of the leg is limited to 60 degrees.  A compensable rating is assigned with limitation of flexion to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2010).  

There is no evidence of limitation of extension, even when limitation due to pain, with repetition or due to fatigue is considered.  A compensable rating based on limitation of extension requires limitation of extension to 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2010).  

The criteria for a higher initial rating based on limitation of either flexion or extension is not applicable.  

A separate rating for arthritis is assigned with X-rays findings of arthritis and noncompensable limitation of motion of a major joint.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2010).  Examination in July 2006 found evidence of painful motion of the right knee.  Effusion and edema of the right knee were found.  In February 2010 the examiner again found evidence of effusion and swelling.  The evidence includes X-rays showing arthritis of the right knee.  The Veteran has limitation of flexion due to pain.  His complaints of pain are supported by findings of effusion, edema and swelling on VA examinations.  The knee is considered a major joint.  38 C.F.R. § 4.45 (2010).  A 10 percent rating based on arthritis of the right knee is applicable.  

The Board has noted the Veteran's assertions he has had a total right knee replacement.  The surgery in 2005 was not a total knee replacement but a high tibial osteotomy and ACL reconstruction.  The Veteran has not indicated additional surgery, such as a replacement has been recommended or scheduled.  The criteria for rating a total knee replacement is not for application.  

(1) Left Knee

Service connection was granted for the left knee degenerative changes and mild tenosynovitis in a November 2006 rating decision.  A noncompensable rating was assigned based on 38 C.F.R. § 4.7a, Diagnostic Code 5003 for rating arthritis.  A March 2010 rating decision granted a 10 percent rating for the left knee based on evidence of limitation of motion due to pain, effective February 11, 2010 the date of most recent VA examination of the knees.  

The Board has reviewed the Veteran's history of left knee complaints.  Service treatment records contain the following records of left knee complaints. In April 1989 the Veteran complained of chronic dislocations of his knees.  Examination of the left knee found it was stable and in general within normal limits.  In February 1997, the left knee had crepitus at the lateral collateral ligament, but no instability was found.  August 1998 service treatment records reveal the Veteran had a longstanding history of instability of the left knee, and a history of a knee sprain.  It was indicated that a year and half ago, he had again injured his left knee, and since then he had the constant sensation that any improper use would result in his left knee giving way.  In October 2001 the left knee was stable.  Cat scan of the knees in October 2004 showed slight to moderate arthrosic changes in both knees, accompanied by bad bilateral patellar alignment.  

VA examination of the left knee in July 2006 shows the Veteran reported mild left knee pain that was localized inside the joint, pain associated with grinding, and recurrent dislocations.  He reported left knee pain once every two weeks for five to ten minutes, and when his pain flared up he had difficulty walking or could not walk.  The Veteran did not recall any arthroscopic surgery of the left knee, and subsequently he denied any episodes of dislocation, or recurrent subluxation of the left knee.  

Objective examination revealed the Veteran was able to flex his left knee to 120 degrees.  He was able to extend to 0 degrees.  He had no additional limitation of motion of the left knee due to pain, fatigue, weakness, or lack of endurance following repetitive use.  There was no objective evidence of painful motion of the left knee.  There was severe crepitation and a positive patellar grind test in the left knee.  Slight to moderate degenerative joint disease of the knees were seen on computed tomography scan in October 2004.  The diagnosis was "no meniscal lesion, degenerative changes of the meniscus, and mild tenosynovitis of the left knee with postsurgical changes..." and slight to moderate degenerative joint disease.  

VA examination of the Veteran in February 2010 includes complaints of frequent locking episodes of both knee joints.  The Veteran reported his knees limited his ability to walk for prolonged periods, and his symptoms included deformity, giving way, instability, pain, weakness, incoordination, decreased speed of joint motion, and locking episodes.  He also had effusion and swelling.  

Examination of the left knee found tenderness, pain at rest, and guarding of his movements.  He had crepitation and his knee clicked and snapped.  There was also grinding.  There was no instability, but the Veteran had subpatellar tenderness.  There was no abnormality of the meniscus, tendons or bursae, but there was objective evidence of pain with motion.  He was able to flex the left knee from 0 to 120 degrees.  He could extend to 0, which is normal.  October 2007 X-rays of the knees showed degenerative changes in the knee joints.  Left knee osteoarthritis was diagnosed.  

Here, while the Veteran has reported dislocation and instability of the left knee, examinations have repeatedly found the left knee to be stable.  In service the Veteran repeatedly complained of instability, yet evaluations of the left knee in April 1989, February 1997 and October 2001 found the left knee was stable.  The July 2006 VA examination report did not address stability of the ligaments specifically, but VA examination in February 2010 specifically found no instability.  The consistent findings of stability, even when the Veteran has reported dislocation, raises questions as to the accuracy of the Veteran's description of his symptoms.  The Board also noted there is no history of ligamental instability of the left knee, or damage to the meniscus.  There is no evidence of any pathology of the left knee to support his claims of recurrent dislocations of the left knee.  The Board thus concludes the Veteran's reports of recurrent dislocations are not credible.  Accordingly, a separate rating based on recurrent subluxation or lateral instability of the left knee is not warranted.  

The Board notes there is X-ray evidence of arthritis of the left knee, seen as early as in October 2004 on CT.  Both in July 2006 and February 2010 the Veteran demonstrated limitation of flexion of the knee to 120 degrees.  Normal flexion of the knee is from 0 to 140 degrees.  See 38 C.F.R. § 4.71a, Plate II (2010).  

The Veteran did not exhibit limitation of flexion to 45 degrees or limitation of extension to 10 degrees, required to support a 10 percent rating under Diagnostic Codes 5260 and 5261 (2010), and there was no additional limitation due to pain, fatigue, weakness or lack of endurance.  Thus, there is no evidence to support assigning a compensable rating based on either limitation of flexion or extension under those codes.  There is however, evidence of X-ray findings of arthritis during the entire rating period with evidence of limitation of flexion, objective evidence of pain according to the VA examiner in February 2010, and the examiner in July 2006 stated there was severe crepitation and positive patellar grind test.  In view of this, the Board has concludes the evidence supports a 10 percent rating based arthritis found on X-rays from February 1, 2006, pursuant to Diagnostic Code 5003.   


B. Lumbar Spine

The November 2006 rating decision granted service connection for disability of the lumbar spine.  A 10 percent rating was assigned, effective February 1, 2006.  Subsequently in a March 2010 rating decision the RO granted a 20 percent rating of the lumbar spine, effective February 11, 2010.  

Evaluations of disability of the spine are rated based on the General Rating Criteria for the Spine:

A 10 percent evaluation is assigned when forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; when the combined range of motion of the thoracolumbar spine is greater than 120 degrees, but not greater than 235 degrees; when there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or when there is vertebral body fracture with loss of 50 percent or more of height.

A 20 percent evaluation is assigned when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or when there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent evaluation is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less; or when there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2010).  Note (2) Normal range of motion of the thoracolumbar spine is illustrated as being from 0 to 90 degrees of flexion, from 0 to 30 degrees of extension, from 0 to 30 degrees of right and left lateral flexion.  See also 38 C.F.R. § 4,71a, Plate IV (2010).  

Review of the medical records found the following pertinent evidence.  In service in November 2005, the Veteran was evaluated for lumbar back pain.  The Veteran had an altered gait and walked with a cane.  Examination revealed muscle spasm to palpation in the mid-lower back in the area of the latissimus dorsi.  Pain was elicited in the same region with straight leg raising of the right leg.  A low back strain was diagnosed.  

A VA examination of the spine was conducted in July 2006.  The Veteran reported low back pain without radiation.  The Veteran was able to walk unaided.  He occasionally used a cane.  Physical inspection found his posture and gait were normal.  

Range of motion of the thoracolumbar spine was from 0 to 85 degrees in forward flexion.  He demonstrated from 0 to 30 degrees of extension, right and left lateral flexion, and rotation.  No painful motion was seen.  There was no additional limitation of motion due to pain, fatigue, weakness, or lack or endurance.  Also, there was no palpable thoracolumbar spasm, no scoliosis, reversed lordosis, or abnormal kyphosis.  There were no postural abnormalities or fixed deformities of the thoracolumbar spine.  May 2006 MRI of the lumbar spine revealed L5-S1 bulging disc with degenerative joint disease and minimal central canal and bilateral neural foraminal narrowing.  Diagnoses included L4-L5 and L5-S1 bulging disc with degenerative joint disease with minimal central canal and bilateral neural foraminal narrowing and clinical bilateral lumbar radiculopathy.  

In February 2010, the Veteran told a VA examiner he had low back pain which was local, oppressive, and stabbing.  It limited activities which included bending his back.  Inspection of the spine, indicated his posture was normal.  He held his head in a normal position, but his gait was antalgic, and there was no gibbus or kyphosis.  The Veteran listed and there was evidence of lumbar flattening, but no lumbar lordosis, reverse kyphosis or ankylosis.  There also was spasms and guarding on the right and left sides, pain with motion, and tenderness on the right and left sides.  The muscle spasm was considered severe enough to be responsible for his abnormal gait or abnormal spinal contour.  

Active range of motion of the thoracolumbar spine was from 0 to 45 degrees of forward flexion, 0 to 25 degrees of left lateral flexion, 0 to 30 degrees of left lateral rotation, 0 to 25 degrees of right lateral flexion and from 0 to 30 degrees of right lateral rotation.  

Diagnoses included L4-L5 and L5-S1 bulging disc with degenerative joint disease and minimal central canal and bilateral neural foraminal narrowing by MRI, lumbar paravertebral muscle spasm, and negative examination for clinical bilateral radiculopathy.  

First, the Board considered whether there was evidence prior to February 11, 2010  demonstrating forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees.  Prior to February 11, 2010, flexion of the spine was measured as being to 85 degrees.  In combination range of motion was 205 degrees, which exceeds the criteria for a 20 percent rating of 120 degrees in combination.  There was evidence of muscle spasm in November 2005 but no indication it caused an abnormal gait.  No guarding of movements was reported.  Assignment of a higher rating than 10 percent prior to February 11, 2010 is not warranted.  

Second, the Board considered whether there was evidence to support a higher rating than 20 percent from February 11, 2010.  A 40 percent evaluation is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less; or when there is favorable ankylosis of the entire thoracolumbar spine.  In February 2010 forward flexion was demonstrated to 45 degrees.  There is no evidence of ankylosis of the thoracolumbar spine.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  A higher initial rating than 20 percent for the lumbar spine from February 11, 2010 is not warranted.  

The Board also noted the diagnosis of clinical bilateral radiculopathy of the lumbar spine.  The Veteran specifically denied having any radicular symptoms in July 2006.  While "clinical" radiculopathy was diagnosed no radicular symptoms were reported by the Veteran.  Subsequent VA examination in February 2010 specifically indicated it was negative for clinical radiculopathy.  

Nevertheless the Board considered whether prior to February 2010 a higher rating based on diagnosis of clinical bilateral radiculopathy could be assigned.  According to Note (1) which follows the General Rating Formula for Diseases and Injuries of the Spine, associated objective neurological abnormalities, including but not limited to bowel or bladder impairment are rated separately under an appropriate diagnostic code.  

Neurological symptoms of intervertebral disc syndrome may be rated under impairment of the sciatic nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2010).  Under the heading for rating Diseases of the Peripheral Nerves the schedule states that when involvement of the nerve is wholly sensory, the rating should be of the mild, or at most the moderate degree.  The VA examiner of the spine in July 2006 included normal findings during sensory examination of the lower extremities.  It is only on the July 2006 neurological evaluation that an area of sensory loss was found in the right lower extremity laterally from the knee to the mid portion of the leg.  That sensory loss was not attributed to any diagnosis.  As no symptoms of the clinical bilateral radiculopathy can be identified there is no basis for assigning a rating for impairment of the sciatic nerve.  

The Board also considered whether the criteria for rating disability under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provided a basis for a higher initial rating.  A 10 percent rating requires evidence of incapacitating episodes having a total duration of at least one week but less than 2 weeks during the last 12 months.  Note (1) defines an incapacitating episode as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  In July 2006, the Veteran reported he was prescribed two days of bed rest due to acute cervicolumbar pain.  There is no evidence of an incapacitating episodes of intervertebral disc syndrome of one week's duration, prior to February 11, 2010.  

Higher initial ratings for the Veteran's lumbar spine disorder are not warranted.  

C. Ankles

The November 2006 rating decision granted service connection for a tenosynovitis of the right and left ankles.  A noncompensable rating was assigned for each ankle effective February 2006.  In a March 2010 rating decision the RO granted a 10 percent rating for the right ankle and for the left ankle, effective February 11, 2010.  

The Schedule for Rating Disabilities provides that impairment due to tenosynovitis is rated as degenerative arthritis on limitation of motion of the affected part, as degenerative arthritis. Moderate limitation of motion of the ankle is rated as 10 percent disabling.  Marked limitation of motion of the ankle is rated as 20 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5024, 5271 (2010).  

Normal range of motion of the ankles is from 0 to 20 degrees of dorsiflexion and from 0 to 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II (2010).  

(1) Right Ankle

June 1987 service treatment records indicate the Veteran fell forward on his skis and hurt both ankles.  Mild ankle strain was diagnosed.  

In January 1993, the Veteran strained his right ankle.  X-rays showed signs of an old injury.  The ankle was stable to stress with tenderness at the right medial malleolus.  February 1993 X-rays of the right ankle showed several ossicles around the ankle joint.  

The Veteran sprained an ankle in January 2000 (the service treatment record does not indicate whether it was the right or left ankle.)  January 2001 service treatment records include treatment for a right ankle sprain.  He had full range of motion.  There was tenderness over the right medial malleolus.  January 2002 service treatment records include complaints of right ankle pain after the Veteran took a misstep.  

MRI of the right ankle in December 2004 showed severe tenosynovitis (Sprain Degree II to III) of the posterior tibial, and slight tenosynovitis of the long flexor of the toes.  

During a VA examination in July 2006, the Veteran's subjective symptoms included having pain in the ankles on the medial aspect when he stepped on rocks while walking.  

Objective examination found range of motion of the right ankle was from 0 to 20 degrees in dorsiflexion and from 0 to 45 degrees in plantar flexion.  There was no pain with range of motion.  There was no additional limitation of motion due to pain, fatigue, weakness, lack of endurance or following repetitive use.  There was no evidence of ankylosis.  Severe tenosynovitis of the posterior tibia and right tenosynovitis of the long flexor of the toes (insufficiency of the posterior tibial tendon), based on MRI of the right ankle in December 2004, was the diagnosis.  

On VA objective examination in February 2010, range of motion of the right ankle was from 0 to 20 degrees in dorsiflexion and from 0 to 45 degrees in plantar flexion.  There was objective evidence of pain with active motion of the right ankle, and repetitive motion caused pain, but no additional limitation of motion.  

First the Board considered whether a compensable rating should be assigned prior to February 2010.  The evidence prior to February 2010 does not show any limitation of motion of the right ankle.  There was no evidence of pain with motion, or any additional limitation due to pain, fatigue, weakness or lack or endurance.  Moderate limitation of motion of the right ankle is not shown.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2010).  A 10 percent rating based on noncompensable limitation of motion of a major joint due to arthritis, requires both limitation of motion and evidence of pain with motion.  As there was no limitation of motion, a higher initial rating for the right ankle prior to February 11, 2010 is not warranted.  

From February 11, 2010, there is evidence of painful motion of the right ankle.  Painful motion is to be considered as limitation of motion.  While the Veteran was able to perform full range of motion it was with pain.  But there is no evidence of marked limitation of motion.  The examiner did not report at what point in range of motion pain appeared.  Repetitive motion caused pain but no additional limitation of motion.  The Board has concluded there is no more than moderate limitation of motion.  In the absence of marked limitation of motion, a higher initial rating for the right ankle is not warranted.  



(2).  Left Ankle

MRI of the left ankle in February 2005 revealed slight tenosynovitis of the posterior tibial (Degree I).  The rest of the examination was normal.  

In July 2006, the Veteran's subjective symptoms included having pain in the ankles on the medial aspect when he stepped on rocks while walking. 

VA examination found range of motion of the left ankle was from 0 to 20 degrees in dorsiflexion and from 0 to 45 degrees in plantar flexion.  There was no pain with range of motion.  There was no additional limitation of motion due to pain, fatigue, weakness, lack of endurance or following repetitive use.  There was no evidence of ankylosis.  

VA examination in February 2010, revealed range of motion of the left ankle was from 0 to 17 degrees in dorsiflexion and from 0 to 35 degrees in plantar flexion.  There was objective evidence of pain with active motion of the left ankle, and repetitive motion caused pain, but no additional limitation of motion.  Stress testing in varus and valgus was positive at the left ankle.  A left ankle sprain with degenerative changes by X-ray was diagnosed.  

As to whether a compensable rating should be assigned prior to February 2010, the evidence prior to February 2010 does not show any limitation of motion of the left ankle.  There was no evidence of pain with motion, or any additional limitation of motion due to pain, fatigue, weakness or lack or endurance.  Moderate limitation of motion of the left ankle is not shown.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2010).  A 10 percent rating based on noncompensable limitation of motion of major joint due to arthritis, requires both limitation of motion and evidence of pain with motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).  As there was no limitation of motion, a higher initial rating for the left ankle prior to February 11, 2010 is not warranted.  

From February 11, 2010, VA examination found limitation of motion of the left ankle had decreased 3 degrees in dorsiflexion and 10 degrees in plantar flexion.  There was pain with motion.  The loss of dorsiflexion was less than 20 percent of normal dorsiflexion and the decrease in plantar flexion represents less than 25 percent of normal plantar flexion.  Those figures represent a limitation of motion of no more than moderate in degree.  An initial rating higher than 10 percent for the left ankle tenosynovitis is not warranted.  

D.  Surgical Scar of the Right Knee

The November 2006 rating decision granted service connection for a surgical scar of the right knee as a component of the Veteran's right knee disability.  A 10 percent rating was separately assigned effective February 11, 2010, by a March 2010 rating decision.  

Prior to October 22, 2008 scars (not of the head, face and neck) were rated based on area, instability, pain or limitation of function of the part affected.  38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2008).  

As the ratings for the right knee above include consideration of limitation of function of the knee itself, the only criteria which include symptoms not already compensated are the criteria based on the area of the scar and pain of the scar itself.  Those symptoms were rated as follows:  

Scars, other than the head, face or neck that are superficial and that do not cause limited motion:  Area of 144 square inches (926 sq. centimeter.) or greater are rated as 10 percent disabling.  38 C.F.R. § 38 C.F.R. § 4.118, Diagnostic Code 7801 (2008)

A superficial unstable scar was rated as 10 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2008).  

Scars that were superficial and painful on examination were rated as 10 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).  

Since October 2008, scars that are unstable or painful are rated based on the number of scars.  One or two scars that are unstable or painful are rated as 10 percent disabling.  Three or four scars that are unstable or painful are rated as 20 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2010).  

There is no medical evidence which describes the Veteran's right knee scar after his separation from the service, until his September 2010 VA examination.  VA examinations in 2006 did not report any descriptions of his right knee scar.  

VA examination for scars in February 2010 found a scar in the medial line of the anterior tibia.  It was painful.  The maximum width of the scar was three tenths of a centimeter and the maximum length was 10.5 centimeters.  The scar was superficial.  It had no other disabling effects.  There were no signs of skin breakdown.  

As only one scar of the right knee was found on examination in February 2010, and it was only for the first time described as painful at that point, there is no basis for assigning a compensable rating prior to February 2010, or a higher evaluation after that time.  

E. Residuals of Dislocation of the Fifth Finger of the Left Hand

The Veteran hyperextended his left fifth finger in April 1991.  X-rays found it was dislocated.  The dislocation was reduced and post reduction X-rays were normal.  A November 2006 rating decision granted service connection for dislocation of the left fifth finger.  A noncompensable rating was assigned.  

Disability of the little or ring finger is rated based on limitation of motion: Any limitation of motion of the little finger is rated as 0 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5230 (2010).  

Ankylosis of the little or ring finger is rated as 0 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5227 (2010).  

Amputation of the little finger without resection of the metacarpal, at the proximal interphalangeal joint or proximal thereto is rated as 10 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5156 (2010).  

VA examination of the left fifth finger in July 2006 found it intact.  X-rays of the left hand in July 2006 were normal.  

A higher rating than the noncompensable rating assigned requires evidence of amputation of the left fifth finger.  The left finger has not been amputated.  In this case where X-rays of the hand did not reveal any evidence of arthritis a compensable rating requires evidence of amputation of the little finger.  Only if there was X-ray evidence of arthritis of multiple joints of the finger, which could be considered a group of minor joints, would a compensable rating be assigned in the absence of amputation of the little finger.  See 38 C.F.R. §§ 4.45, 4.71a, Diagnostic Code 5003 (2010).  

An initial compensable rating of residuals of dislocation of the left fifth finger is not warranted.  

F.  Bilateral Calcaneal Spurs

The Veteran was seen in April 2000 for right foot pain.  He was tender over the talus area of the right foot.  October 2004 X-rays showed bilateral posterior calcaneal heel spurs.  Examination revealed tenderness of the heels.  Cat scan of the ankles in October 2004 showed arthrosic changes in both calcaneous with suspicion of left calcaneous spur.  December records indicate he had tenderness and right heel pain.  He was given heel pads.  

The November 2006 rating decision granted service connection for calcaneal spurs of the right and left foot.  Noncompensable ratings were assigned.  

The Board noted the RO erroneously listed the rating for calcaneal spurs under 38 C.F.R. § 4.118, Diagnostic Code 7819 for rating benign skin neoplasms.  The Veteran's calcaneal spurs do not involve the skin, they are visible only on X-rays or imaging.  The correct Diagnostic Code for rating calcaneal spurs is found in the section of the schedule for rating disabilities of the bones, not the skin.  By anatomical location and symptoms they are more correctly rated based on disabilities of the skeletal system or bones.  

Calcaneal spurs are rated as benign new growths of bone.  38 C.F.R. § 4.71a, Diagnostic Code 5015 (2010).  They are rated on limitation of motion of the affected parts, as degenerative arthritis.  The part affected would be the foot.  The Veteran's disabilities of the ankles are currently rated based on limitation of motion of the ankles.  To assign a second rating based on the same symptoms would amount to pyramiding.  The regulations state that the evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2010).  

Impairment of the foot due to foot injury may also be applicable.  Moderate foot injury is rated as 10 percent disabling.  Moderately severe foot injury is rated as 20 percent disabling.  Severe foot injury is rated as 30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2010).  Where the schedule does not provide a zero percent evaluation for a diagnostic code, a 0 percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31. 

VA examination of the feet in July 2006 indicated the Veteran was not using any shoe inserts.  There was no tenderness of the feet or ankles.  There was no unusual shoe wear.  Although calcaneal spurs by CT scan were diagnosed, the examiner observed that the Veteran entered his office in the hallway walking with a cane hanging on his forearm, and only when he entered the office he was using the cane and limping.  

The February 2010 VA examination report shows the Veteran was using orthotics with good relief.  He was able to stand for 15-30 minutes, walk a quarter mile with no evidence of painful motion or weakness, despite some abnormal weight bearing (seen in the shoe wear pattern) and tenderness.  On this record, moderate injury to the foot due to spurs is not shown.  A compensable rating for bilateral calcaneal heel spurs is not warranted.    

III.  REFERRAL FOR EXTRASCHEDULAR CONSIDERATION

In exceptional cases where the schedular evaluations are found to be inadequate, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be approved provided the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321 (2010).  

The Board does not have the authority to assign an extraschedular rating in the first instance, nor does this case present an exceptional or unusual disability picture which would warrant referral to appropriate VA officials for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  Bagwell v. Brown, 9 Vet. App. 337 (1996).  In this regard, the Board notes there is no evidence of record that the veteran's service connected disabilities have caused marked interference with employment (i.e., beyond that already contemplated in the assigned schedular evaluation), has necessitated recent frequent periods of hospitalization, or is attended by other such factors as would render impracticable the application of the regular schedular rating standards.  

In July 2006 the Veteran told VA examiners he was retired from the service and working for the Agriculture Department.  He has reported that his service connected disabilities make it difficult to go out into the field and he had difficulty doing tree inspections and surveys due to his joint pain.  However, although his job is part time, he works 60 to 70 hours a week.   

The Court in Thun v. Peake, 22 Vet. App. 111 (2008), instructed that the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This requires a comparison between the level of severity and symptomatology of the claimant's service connected disability with the criteria found in the rating schedule for that disability.  The Veteran has not identified any symptomatology of his service-connected disabilities which is not included in the rating criteria.  Referral for consideration of an extraschedular rating is not warranted.  


ORDER

Service connection for skin tags is denied.  

Service connection for tinnitus is granted.  

Service connection for right knee replacement is dismissed as moot.  

Service connection for chronic laryngitis is denied.  

Service connection for warts is denied.  

Service connection for residuals of encephalitis is denied.  

Service connection for sinusitis is denied.  

Service connection for a cervical spine disorder is denied.  

Service connection for bilateral tinea cruris is denied.  

Service connection for a disability whose symptoms include an irregular heartbeat is denied.  

A higher initial rating for the right knee status post ACL reconstruction, based on instability, is denied.  

A separate initial 10 percent rating for arthritis of the right knee is granted, subject to regulations governing the award of monetary benefits.  

For the period prior to February 11, 2010 an initial 10 percent rating for the left knee, is granted subject to regulations governing the award of monetary benefits.  

An initial rating higher than 10 percent for the left knee is denied.  

Prior to February 11, 2010, an initial rating higher than 10 percent for the lumbar spine disorder is denied.  

From February 11, 2010, an initial rating higher than 20 percent for the lumbar spine disorder is denied.  

Prior to February 11, 2010, an initial compensable rating for a right ankle disorder is denied.  

Prior to February 11, 2010, an initial compensable rating for a left ankle disorder is denied.  

From February 11, 2010, an initial rating higher than 10 percent for the right ankle disorder is denied.  

From February 11, 2010, an initial rating higher than 10 percent for the left ankle disorder is denied.  

An initial rating higher than 10 percent for surgical scar of the right knee is denied.  

An initial compensable rating for dislocation of the left fifth finger is denied.  

An initial compensable rating for calcaneal spur of the right heel is denied.  

An initial compensable rating for calcaneal spur of the left heel is denied.  




REMAND

The claims for service connection for vertigo and a compensable rating for headaches must be remanded to afford the Veteran VA examinations.  

Service treatment records in January 1991 include complaints of dizziness and vertigo.  In July 2006 the Veteran told the VA audiologist he had episodes of vertigo.  The Veteran has not been examined by VA to determine if he has vertigo.  The regulations provide that VA will afford the Veteran a VA examination and obtain a medical opinion when the evidence of record does not contain sufficient medical evidence to decide the claim if there is competent medical evidence of a current diagnosed disability, the evidence establishes the veteran suffered an event, disease of symptoms of a disease in service and there are indications the claimed disability may be associated with the event or injury in service.  38 C.F.R. § 3.159(c)(4) (2010).  The claim must be remanded to afford the Veteran a VA examination and to obtain a VA opinion.  

The VA neurology examination in July 2006 is inadequate for rating the Veteran's headaches.  His tension headaches are rated by analogy to migraine.  Migraines are rated based on the frequency of prostrating attacks.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2010).  In this July 2006 examination,  the examiner did not address the question of the frequency and duration of any prostrating attacks.  In February 2010 the Veteran reported that less than half of his headaches were prostrating.  But there is no evidence of record as to how many prostrating headaches he has or how frequently they occur.  The claim must be remanded to have the Veteran reexamined.  

Accordingly, the case is REMANDED for the following actions:

1. Ask the Veteran to identify any medical care providers who have treated him for vertigo, dizziness or headaches since his separation from the service.  Attempt to obtain any records identified by the Veteran.  
2. Arrange for the Veteran to have a VA ear, nose and throat examination.  The claims folder should be made available to the examiner in conjunction with the examination.  The examiner is asked to determine the etiology of the Veteran's complaints of dizziness and vertigo.  If there is a current diagnosis of any disorder whose symptoms include vertigo and dizziness, the examiner is asked to offer an opinion as to whether it is at least as likely as not that disorder, whose symptoms include vertigo and dizziness, began in service?  Please provide a rationale for any opinion expressed.  
3. Arrange for the Veteran to have a VA neurology examination.  The claims folder should be made available in conjunction with the examination.  The examiner should specifically record the frequency and number of prostrating attacks of headaches the Veteran experiences and indicate whether his headaches cause severe economic inadaptability.  
4. If the benefit sought on appeal remains denied the Veteran should be provided with an appropriate supplemental statement of the case and be given opportunity to respond.  The case should then be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


